                         1                       UNITED STATES DISTRICT COURT
                         2                               NORTHERN DISTRICT
                         3
                         4   ERIC DMUCHOWSKY,                        Case No. 4:19-cv-01911- HSG
                         5                  Plaintiff,             DEFENDANTS SKY CHEFS, INC.
                                                                   GROUP LIFE & MEDICAL EXPENSE
                         6   v.                                    PLAN and SKY CHEFS, INC. MOTION
                                                          TO APPEAR TELEPHONICALLY
                         7   SKY CHEFS, INC. GROUP LIFE & FOR CASE MANAGEMENT
                             MEDICAL EXPENSE BENEFITS     CONFERENCE
                         8   PLAN; SKY CHEFS, INC.; AND
                             CIGNA HEALTH AND LIFE
                         9   INSURANCE COMPANY, et al.,
                        10                  Defendants
                        11
                                                                 ORDER
                        12
                                   Having considered the request by counsel for Sky Chefs Defendants for
                        13
                             permission to attend the August 6, 2019 Case Management Conference by telephone,
                        14
                             and for good cause appearing, the Court ORDERS as follows:
                        15
                                   Counsel for Defendants may appear telephonically at the Case Management
                        16
                             Conference set for August 6, 2019 at 2:00 p.m. Tiffany Downs shall contact
                        17
                             CourtCall at (866) 582-6878 to make arrangements for the telephonic appearance.
                        18
                             IT IS SO ORDERED.
                        19

                        20

                        21
                        22   DATED: 7/30/2019               _____________________________________
                        23                                  HONORABLE HAYWOOD S. GILLIAM, JR.
                                                            UNITED STATES DISTRICT JUDGE
                        24

                        25
                        26

                        27

                        28                                                          DEFENDANT’S MOTION AND REQUEST
F ORD & H ARRISON                                                                         TO APPEAR TELEPHONICALLY
       LLP                                                                                     CASE NO. 4:19-CV-01911
 ATTO RNEY S AT LAW
   A T L A N T A , GA
